i          i        i                                                                 i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00707-CR

                                          Marcos GARZA, Jr.,
                                              Appellant

                                                    v.

                                          The STATE of Texas,
                                                Appellee

                        From the 381st Judicial District Court, Starr County, Texas
                                       Trial Court No. 07-CR-297
                               Honorable Jose Luis Garza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 25, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal. The

motion is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                         PER CURIAM

DO NOT PUBLISH